B. F. SAEEOLD, J.
The grounds of the demurrer which was sustained to the first count in the complaint, are not stated in the transcript.
The case made by the bill of exceptions is briefly as follows : Whitley, without any authority to do so, represented to Moseley’s wife that he had contracted with her husband to buy his land at a given price. Under the influence of this statement, Mrs. Moseley gave up to him the possession of the land, and received from him, as the consideration, certain notes made by Moseley,- in favor of other parties, some Confederate money, the value of the5 rent of another place to which she removed, &c. When Moseley, who was in the Confederate army at the time of this transaction, returned home, he repudiated the contract entered into with his wife. But admitting that he had derived benefit from the payment of his debts by Whitley, he made a settlement or adjustment of matters between them, by which he agreed to pay Whitley an ascertained amount of money, in Confederate currency, to be reduced by the rent of his own land in Whitley’s possession.
Upon this contract, made by Moseley after a full understanding of the whole matter, and which seems to be explicitly stated in the special count, Whitley is entitled to recover the amount he is “ legally, justly and equitably entitled to receive, according to the contract, by the judg*483ment of the court.” — Ord. 26, § 3, Conv. 1865. The measure of recovery is the value, at the time of the contract, of the true and legal consideration for which the specified sum in Confederate currency was agreed to be paid, less the rent due to the defendant. In determining this amount, the court may be sufficiently guided by the principles declared in the cases of Herbert & Gessler v. Easton, 43 Ala., and Bloch v. McNeil, at the present term.
The judgment is reversed and the cause remanded.